NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 MARIA SEGURA SEQUERA,                           No. 07-72729

               Petitioner,                       Agency No. A095-306-393

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Maria Segura Sequera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
        Segura Sequera has waived any challenge to the BIA’s determination that

her motion was untimely filed more than 90 days after the BIA’s June 15, 2004,

order by not raising it in her opening brief. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996).

        We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Toufighi v.

Mukasey, 538 F.3d 988, 993 n.8 (9th Cir. 2008).

        PETITION FOR REVIEW DISMISSED.




JT/Research                                2                                      07-72729